Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 1, 2017

                                        No. 04-15-00333-CR

                                   Mario Ismael GUTIERREZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR4433
                        Honorable Philip A. Kazen, Jr., Judge Presiding


                                           ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Karen Angelini, Justice
               Patricia O. Alvarez, Justice

        On April 13, 2016, this court affirmed appellant’s felony conviction for possession of a
controlled substance. On June 29, 2016, the Court of Criminal Appeals denied appellant’s pro se
petition for discretionary review. We issued mandate on July 29, 2016. On April 24, 2017,
appellant filed a pro se request for “A De Novo Review of His Appeal in Habeas Corpus.”

         If a trial court denies a petitioner’s post-conviction application for writ of habeas corpus,
the courts of appeals lack jurisdiction to review such a ruling. TEX. CODE CRIM. PROC. ANN art.
11.07, § 3(a) (West 2015); Ex parte Simpson, 260 S.W.3d 172, 174 (Tex. App.—Texarkana
2008, pet. ref’d). In this case, there is no ruling by a trial court. To the extent appellant is asking
for a ruling on an application for writ of habeas corpus, only the Court of Criminal Appeals
possesses authority to grant relief in post-conviction habeas proceedings when, as here, there is a
final felony conviction. See TEX. CODE CRIM. PROC. ANN. art. 11.07, § 5; Ex parte Simpson, 260
S.W.3d at 174.

       For these reasons, this court lacks jurisdiction to consider the merits of appellant’s
request, and the request is DENIED.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court